Upon consideration of the memorandum of law filed with this bail appeal and the oral arguments of counsel, this Court orders that defendant be released under the authority of V.R.A.P. 9(b), subject to the following conditions:
1. That condition number 14 of the district court’s February 11, 1980, order be stricken.
2. That condition number 9 of the district court’s February 11, 1980, order can be satisfied by defendant entering into an appropriate bond with good and sufficient sureties before the Clerk of the Supreme Court.
3. That all other conditions of the district court’s order remain in full force and effect.